

113 S376 ES: Drought Information Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 376IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the National Integrated Drought
		  Information System, and for other purposes.1.Short titleThis Act may be cited as the
			 Drought Information Act of
			 2013.2.Reauthorization of
			 National Integrated Drought Information System(a)System
			 amendmentsSection 3 of the
			 National Integrated Drought Information System Act of 2006 (15 U.S.C. 313d) is
			 amended—(1)in subsection (a)—(A)by inserting and
			 continue to support after establish; and(B)by inserting before the
			 period at the end the following: to better inform and provide for more
			 timely decisionmaking to reduce drought related impacts and costs;
			 and(2)by striking subsection
			 (b) and inserting the following:(b)System
				functionsThe National
				Integrated Drought Information System shall—(1)provide an effective drought early warning
				system that—(A)collects and integrates information on the
				key indicators of drought and drought impacts, including water supplies and
				soil moisture, in order to make usable, reliable, and timely forecasts of
				drought, including assessments of the severity of drought conditions and
				impacts; and(B)provides such information, forecasts, and
				assessments on both national and regional levels;(2)communicate drought forecasts, drought
				conditions, and drought impacts on an ongoing basis to stakeholders and
				entities engaged in drought planning, preparedness, and management,
				including—(A)decisionmakers at the Federal, regional,
				State, tribal, and local levels of government;(B)the private sector;
				and(C)the public;(3)provide timely data, information, and
				products that reflect local, regional, and State differences in drought
				conditions;(4)coordinate, and integrate as practicable,
				Federal research and monitoring in support of a drought early warning
				system;(5)build upon existing Federal, State,
				regional, private, public, and academic forecasting and assessment programs and
				partnerships; and(6)continue ongoing research
				and monitoring activities related to drought, including research activities
				relating to length, severity, and impacts of drought and the role of extreme
				weather events and climate variability in
				drought..(b)Authorization of
			 appropriationsSection 4 of
			 such Act (15 U.S.C. 313d note) is amended—(1)in paragraph (5), by striking
			 and at the end;(2)in paragraph (6), by striking the period at
			 the end and inserting ; and; and(3)by adding at the end the
			 following:(7)$12,000,000 for each of
				fiscal years 2014 through
				2018..(c)Report(1)In
			 generalNot later than 540
			 days after the date of the enactment of this Act, the Under Secretary of
			 Commerce for Oceans and Atmosphere shall submit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Science, Space,
			 and Technology of the House of Representatives a report on the National
			 Integrated Drought Information System.(2)ContentsThe report required by paragraph (1) shall
			 include the following:(A)An assessment of the implementation of the
			 National Integrated Drought Information System, including an assessment of how
			 the information, forecasts, and assessments produced by such system are
			 utilized in drought policy planning and response activities.(B)Specific plans for
			 continued development of the system, including future milestones.(C)An
			 identification of research, monitoring, and forecasting needs to enhance the
			 predictive capability of drought early warnings that include—(i)the
			 length and severity of droughts;(ii)the contribution of
			 weather events to reducing the severity or ending drought conditions;
			 and(iii)regionally-specific
			 drought impacts.(D)A list of partners with
			 whom the Under Secretary collaborates to implement the National Integrated
			 Drought Information System.(E)A description of the
			 outreach activities conducted by the Under Secretary regarding the National
			 Integrated Drought Information System.(3)ConsultationIn
			 developing the report required by paragraph (1), the Under Secretary shall
			 consult with relevant Federal, regional, State, tribal, and local government
			 agencies, research institutions, and the private sector.Passed the Senate February 3, 2014.Secretary